       Case 1:18-cv-00088-DAE Document 76 Filed 11/11/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT FOR
                        THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


 JEROME SCHMIDT                                        NO. 1:18-CV-88-DAE


                 Plaintiﬀ


 vs.
 UNITED STATES OF AMERICA,


                 Defendant




               PLAINTIFF ’S DEPOSITION DESIGNATION

       Under the Court’s Order Setting Non-Jury Bench Trial & Related Deadlines
(April 12, 2019) (ECF No. 57), the Plaintiﬀ ﬁles the following deposition designa-
tions.

       First, the United States represented that it intends to call its designated expert
witnesses live. Plaintiﬀs intend to illicit favorable testimony via cross examination.
To the extent that the United States does not call those witnesses, Plaintiﬀs intend
to play portions of their video depositions for the Court. These designated expert
witnesses include Christopher M. Loftus and Julio Chalela.

       Second, Plaintiﬀ designates the video deposition testimony of Government
employee Edward Saylor. See Appendix A.




                                         Page 1 of 4
Case 1:18-cv-00088-DAE Document 76 Filed 11/11/19 Page 2 of 4




                               Respectfully Submitted,

                               /s/ Jamal Alsaﬀar
                               JAMAL K. ALSAFFAR
                               jalsaﬀar@nationaltriallaw.com
                               Texas State Bar #24027193
                               TOM JACOB
                               tjacob@nationaltriallaw.com
                               Texas State Bar #24069981
                               Whitehurst, Harkness, Brees, Cheng,
                               Alsaﬀar, Higginbotham, & Jacob PLLC
                               7500 Rialto Blvd, Bldg Two, Ste 250
                               Austin, TX 78735
                               (512) 476-4346 (o)
                               (512) 467-4400 (f)

                               HENRY MOORE
                               henry@moorelegal.net
                               Texas State Bar #14341500
                               Law Oﬃces of Henry Moore
                               1101 E. 11th St.
                               Austin, Texas 78702-1908
                               (512) 477-1663 (o)
                               (512) 476-6212 (f)

                               Attorneys for the Plaintiﬀ




                          Page 2 of 4
     Case 1:18-cv-00088-DAE Document 76 Filed 11/11/19 Page 3 of 4




                      CERTIFICATE OF SERVICE

    By my signature above, I certify that a copy of Plaintiﬀ ’s Deposition Designa-
tion has been sent to the following on November 11, 2019 via the Court’s CM/ECF
notice system.



                                          JAMES F. GILLIGAN
                                          JAMES E. DINGIVAN
                                          Assistant United States Attorneys
                                          Western District of Texas
                                          601 N.W. Loop 410, Suite 600
                                          San Antonio, TX 78216-5597
                                          Tel. (210) 384-7345
                                          Fax (210) 384-7312
                                          jim.gilligan@usdoj.gov




                                     Page 3 of 4
     Case 1:18-cv-00088-DAE Document 76 Filed 11/11/19 Page 4 of 4




        APPENDIX A: EDWARD SAYLOR DESIGNATION

    Plaintiﬀ will play all or part of the following video deposition excerpts from
the deposition of Edward Saylor:

       •   8:18–21
       •   9:1–3
       •   9:8–11
       •   10:19–25
       •   11:1–6
       •   11:25–12:21
       •   14:1–15:1
       •   15:15–17
       •   17:15–18:13
       •   19:2–20:15
       •   22:1–25
       •   23:1–7
       •   25:9–27:10
       •   27:14–28:1
       •   28:7–13
       •   34:9–18
       •   35:14–36:2
       •   36:19–37:11
       •   45:14–46:9
       •   47:11–17
       •   48:7–19
       •   48:25–50:4
       •   56:1–7
       •   56:21–25




                                     Page 4 of 4
